Citation Nr: 0206893	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for loss of skin 
pigmentation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969.
Service in Vietnam is indicated by the evidence of record.  
The veteran's Form DD-214 shows that he was authorized to 
receive the Combat Action Ribbon.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, Utah 
(the RO) which denied the benefits sought on appeal.  

In October 2000, the Board remanded the issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) in March 2001 which continued 
the previous denials.  

Other issues

In addition to the two issues listed on the title page, the 
Board's October 2000 remand included two other issues, 
entitlement to service connection for hemorrhoids and 
entitlement to service connection for recurrent cysts. 
A February 2001 RO rating decision granted service connection 
for those disabilities, which represents resolution of the 
appeal as to those issues. Accordingly, those issues will be 
addressed no further herein.

A November 2001 RO rating decision granted service connection 
for type II diabetes mellitus due to Agent Orange exposure, 
based on a July 2001 revision in the pertinent VA regulation.  
See 38 C.F.R. § 3.309 (2001).  That issue, too, will not be 
addressed in this Board decision.



FINDINGS OF FACT

1.  The evidence shows that the veteran engaged in combat. 

2.  Competent medical evidence does not reveal that the 
veteran's claimed hypertension is causally related to his 
military service.

3.  Competent medical evidence does not reveal that the 
veteran has a current disability related to loss of skin 
pigmentation, claimed as due to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Loss of skin pigmentation was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension and for loss of skin pigmentation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and then separately address the 
two issues on appeal.


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of entitlement to service 
connection for hypertension and loss of skin pigmentation 
have proceeded in accordance with the provisions of the law 
and regulations.


The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection disability by finding that the claims 
were not well grounded.  See the March 1999 statement of the 
case (SOC).  In its October 2000 decision, the Board 
specifically determined that the veteran's claims were well 
grounded.

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In a March 2001 supplemental statement of the case (SSOC), 
the RO denied service connection for hemorrhoids and loss of 
skin pigmentation based on the substantive merits of the 
claims.  Thus, any deficiencies contained in the original 
statement of the case have been rectified.  The Board will 
apply the current standard of review in evaluating the 
veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO in 
February 1998 and October 1998 and by April 1998 and January 
1999 rating decisions, the March 1999 SOC and by the July 
1999 and March 2001 SSOCs.  The Board's October 1999 decision 
and remand further served to inform the veteran of what was 
required to allow his claims.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's October 2000 remand 
the veteran underwent VA examinations, the results of which 
are reported below.  The veteran was asked to identify 
additional treatment records pertinent to his claim in 
November 2000.  No additional pertinent records were 
identified.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In the March 2002 informal hearing, the 
veteran's representative stated that, as to the issue of 
entitlement to service connection for loss of skin 
pigmentation, further argument would be extraneous and 
repetitious.

The veteran's representative also contended in the March 2002 
informal hearing that the December 2000 VA examination was 
inadequate as to hypertension, in that the examiner did not 
state whether hypertension was related to service, but rather 
stated that no specific etiology has been demonstrated.  The 
Board finds that the December 2000 VA examination is in 
compliance with the remand request.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The VA examiner was asked to 
discuss the nature and etiology of hypertension, if found, to 
review the claims folder, and to order all tests and studies 
deemed necessary.  He was further instructed to state the 
rationale for his opinion.  As to his discussion of the 
etiology of the veteran's hypertension, the examiner 
essentially found that none could be established given the 
evidence of record.  The Board finds that although it would 
be preferable if the examiner had specifically stated that 
there was no relationship between the veteran's claimed 
hypertension and his military service, the response which was 
given was  compliant with the remand request.  In addition, 
as discussed below it may be inferred that the examiner did 
not find any connection between the veteran's hypertension 
and his military service.  Under such circumstances, it is 
not incumbent on the examiner to state with precision what 
was the etiology of  the hypertension.  Further development 
therefore is not warranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For certain chronic disorders, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).  See also the Court's  discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).

However, section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally submit 
competent medical evidence tending to show a current 
disability and a relationship between that disability and 
those service events.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

1.  Entitlement to service connection for hypertension.

The veteran contends that he was found to have hypertension 
in the service, and that he has a current disability related 
to hypertension in service.

Factual Background 

Service medical records show no findings consistent with 
hypertension.  The enlistment examination shows blood 
pressure at 132/82.  The report of medical history shows no 
history of heart trouble.  A March 1968 examination shows 
blood pressure of 120/68 recumbent, and 126/76 standing.  The 
December 1969 separation examination shows blood pressure of 
123/84.  

There are no pertinent medical records for almost three 
decades.

The RO received the veteran's claim for service connection 
for hypertension in August 1997.  The report of a March 1998 
VA examination shows the veteran's statement of a history of 
hypertension in 1968 in a flight qualification examination.  
On examination, the veteran's blood pressure was measured 
twice, over a range of positions and activity levels.  

Seated,  Standing, Recumbent, After exercise, 2 minutes 
after
160/90,  160/90,   152/90,         162/90,             
152/80 
154/90,  160/90,   158/80,         160/90,             
160/88

The examiner diagnosed arterial, essential hypertension, 
uncomplicated and fairly well controlled with medication.  
The examiner noted that the veteran was 50 years of age, 
stood 5 feet 11 inches tall and weighed 263 pounds.

In March 1998, the veteran's spouse and his friend both 
submitted statements attesting to the veteran's symptoms, and 
their observations.  The veteran's wife stated that she was a 
nurse, and that the veteran had experienced problems with 
high blood pressure as long as she had known him (30 years), 
and that it was considerably high when he was in the service.  
The veteran's friend stated that he served with the veteran 
and remembered the veteran having to get a waiver in order to 
fly, due to high blood pressure.

In an April 1998 rating decision, the RO denied the veteran's 
claim for service connection.  In essence, the RO relied on 
the pertinently negative service medical records in denying 
the veteran's claim.  The veteran disagreed with the April 
1998 rating decision and initiated this appeal.  The veteran 
perfected his appeal with the timely submission of his 
substantive appeal (VA Form 9) in May 1999.

As described above, in October 2000, the Board determined 
that the veteran's claim was well grounded.  In essence, the 
Board found that the opinion of the veteran's spouse had to 
be considered, citing Goss v. Brown, 9 Vet. App. 109, 114-5 
(1996).  The Board remanded this issue for further 
development.

The report of a December 2000 VA examination shows a review 
of the veteran's service blood pressure readings.  The 
veteran stated that hypertension was documented in 1976, and 
that he started taking medication in 1980.  His blood 
pressure readings were stated to range between 160/90 to 
140/80.  The examiner diagnosed hypertensive vascular 
disease, benign, and stated that no specific etiology has 
been demonstrated for the arterial hypertension. 

Analysis 

The Board has reviewed the evidence of record, as summarized 
in pertinent part above.  For reasons which will be expressed 
in greater detail below, the Board finds that hypertension 
was not incurred in or aggravated by active service within 
the meaning of 38 U.S.C.A. § 1110 (West Supp. 2001) and 38 
C.F.R. § 3.303 (2001).

Although the evidence establishes a current diagnosis of 
hypertension, as shown by two VA examinations there is 
neither clinical diagnosis nor notation of hypertension, 
chronic or otherwise, during service or within the applicable 
one year presumptive period.  Blood pressure readings taken 
in service range from 120 to 132 systolic, and from 68 to 84 
diastolic.  It is noted that none of the readings taken in 
service rise to even the minimum rating for hypertension 
under the VA Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101; Rabideau, supra.  
The first clinical demonstration of hypertension was in 1998, 
decades after the veteran left service.

Upon review of these findings and the veteran's claims 
folder, the December 2000 VA examiner's opinion was that no 
etiology had been demonstrated by the evidence.  The Board 
finds, based on the reason for the examination (to determine 
the etiology of the veteran's hypertension in light of his 
claim for VA benefits) that an inference may be made that the 
examiner did not believe that there was any relationship 
between the veteran's current hypertension and his service 
decades earlier.  In fact, the examiner specifically recorded 
blood pressure readings of 136/85 and 120/68 during service 
and also reported that the veteran himself had indicated that 
hypertension was first documented in 1976.  

The veteran contends that he incurred hypertension while in 
the service, and that he had to obtain a waiver to pass a 
flight examination, due to high blood pressure.  As to this 
contention, the Board notes an examination conducted in March 
1968, for the purpose of qualification as an air-crewman 
candidate.  On this examination, the veteran's blood pressure 
readings were 120/68 in the recumbent position, and 126/76 in 
the standing position.  No diagnosis or notation of 
hypertension was made on the examination report.  There is no 
evidence in the service medical records that a waiver was 
required or issued.  

The veteran's service records indicate that he is to be 
afforded the status of a combat veteran.  This presumption 
allows the Board to accept satisfactory lay or other evidence 
from the veteran as to in-service incurrence, notwithstanding 
lack of official records of such.  The veteran's contentions 
as to events in service fall into this category.  However, 
the veteran must still establish evidence of a current 
disability and evidence of a relationship between the current 
disability and an in-service injury or disease.  Although 
there is evidence of a current disability, there is no 
evidence of a relationship to any incident of service, and 
the December 2000 VA examiner could identify none.  To the 
extent that the veteran is himself attempting to establish a 
diagnosis of hypertension during service, it is now well-
established that a lay person without medical training, such 
as the veteran, are not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].  The statement of the 
veteran's friend to the effect that the veteran had high 
blood pressure during service lacks probative value for the 
same reason.

Evidence in the veteran's favor also includes the March 1998 
statement of the veteran's spouse.  In pertinent part, this 
statement reads as follows:  "He has experienced problems 
with high blood pressure as long as I have known him years.  
I do recall it was considerably high when he was stationed at 
El Toro."  The veteran's spouse further stated that she had 
known the veteran for 30 years and that they were married 
shortly after he returned from Vietnam.

As indicated above, the Board cannot ignore the statements of 
the veteran's spouse, who has stated that she is a nurse.  
See Goss, supra.  However, this statement, which provided no 
specific clinical findings, is inconsistent with the normal 
blood pressure readings taken during service, in particular 
the December 1969 separation physical examination report, 
which was done at El Toro Marine Corps Air Station, Santa 
Ana, California.  In that report, the veteran's blood 
pressure was 132/84, no significant disabilities were 
indicated and his vascular system was described as normal.   
The Board places greater weight on the service medical 
records than it does on the recollections of the veteran's 
spouse 30 years later.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's hypertension 
was incurred in or aggravated by active military service.  
The veteran's claim of entitlement to service connection for 
hypertension is denied.

2.  Entitlement to service connection for loss of skin 
pigmentation.

The veteran contends that he was exposed to Agent Orange in 
Vietnam, and that he suffered a loss of skin pigmentation as 
a result.  

Factual Background 

The veteran's service medical records, including the 
enlistment and separation examinations, show no findings 
directly pertinent to this claim.  An April 1969 treatment 
report shows a complaint of a rash in the groin area and a 
diagnosis of tinea cruris.  

In March 1998, the veteran's spouse and his friend both 
submitted statements attesting to the veteran's symptoms, and 
their observations.  The veteran's wife stated that the 
veteran came back from service with loss of skin 
pigmentation, and that she believed the condition still 
exists.  The veteran's friend stated that they were stationed 
in a usage area of Agent Orange and that the veteran had 
problems with rashes and pigment loss.

In November 1998, the RO received the veteran's claim for 
service connection for loss of skin pigmentation.  In a 
January 1999 rating decision, the RO denied the veteran's 
claim, in essence because loss of skin pigmentation was not 
demonstrated in service.  The veteran disagreed with the 
January 1999 rating decision and initiated this appeal.  The 
appeal was perfected by the timely receipt of the veteran's 
VA Form 9 in May 1999.

In October 2000, the Board remanded this issue for further 
development, including providing the veteran with a VA skin 
examination.  The report of a December 2000 VA examination 
shows the veteran's description of suffering a skin eruption 
while in service, with associated loss of pigmentation on his 
chest.  This was stated to have resolved and not to have 
recurred.  An examination revealed no evidence of scarring 
over the trunk, legs, or arms.  The examiner recorded a 
remote history of hypopigmentation over the chest.

Analysis 

The Board observes that there is no indication of loss of 
skin pigmentation and no current diagnosis of a disability 
related to skin pigmentation.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The veteran 
complained of rashes in the service, but the diagnosis at 
that time was tinea cruris, which is also referred to as jock 
itch.  See Dorland's Illustrated Medical Dictionary at 941 
(28th ed. 1988).  The veteran states that it resolved and has 
not recurred.  There is no current evidence of loss of skin 
pigmentation.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].
In the absence of loss of skin pigmentation, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The veteran contends that he was exposed to Agent Orange in 
the service, and that this caused his loss of skin 
pigmentation at that time.  The Board notes that the 
disability claimed by the veteran is not one of the list of 
disabilities for which a presumption of Agent Orange exposure 
applies.  38 C.F.R. § 3.309 (2001).  In any event, because 
there is no current disability, service connection cannot be 
granted.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a loss of 
skin pigmentation that was incurred in or aggravated by 
active military service.  The veteran's claim of entitlement 
to service connection for a loss of skin pigmentation is 
denied.


ORDER

Service connection for hypertension is denied.

Service connection for loss of skin pigmentation is denied.



		
 	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

